Citation Nr: 1425092	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-43 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1972 to July 1976. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which denied the benefits sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his September 2010 VA Form 9 (substantive appeal), the Veteran requested a Board hearing at the Central Office in Washington, DC. The Veteran was scheduled for such a hearing in May 2014.  Prior to the date of the scheduled hearing, the Veteran submitted a statement in which he stated that he was not able to attend the hearing at the Central Office, and he now seeks to be rescheduled for a videoconference Board hearing.  See April 2014 correspondence from the Veteran. 
Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference Board hearing at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



